Title: To Thomas Jefferson from J. Louis Fernagus De Gelone, 10 January 1822
From: Gelone, J. Louis Fernagus De
To: Jefferson, Thomas


Sir.
Port au Prince
10. January 1822.
I am now in Port  au Prince, employed by the Government. Deign to excuse me for the coarness of this paper! I am destined to work on the rules of howard, of Lancaster, and on your own. I shall be ever happy to hear from your most Venerable mind. I will take the liberty to Write to you, often. I have a great deal to mention to you.Your most respectful Servant.Fernagus De Gelone.at the Lyceum.